Citation Nr: 1223339	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  04-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to separate rating(s) for lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to January 1969. 

This case is again before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A January 2011 Motion for Joint Remand resulted in a vacate of a June 2010 Board decision.  This matter was last remanded in May 2011 for further development.  

As mentioned by the Board in May 2011, the Joint Motion noted that the issue of entitlement to service connection for erectile dysfunction, to include as due to the Veteran's service-connected osteoarthritis, compression fracture of the D12, L1 and L2 had been raised by the record (specifically, at an October 2006 RO hearing and in a February 2008 informal hearing presentation).  The Board does not have jurisdiction over this issue and it is again referred to the AOJ for development and adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The specific question remaining before the Board is whether the Veteran has radiculopathy into either or both lower extremities associated with his already service-connected low back disability.  Pursuant to the Board's May 2011 remand, a VA examination was conducted in July 2011.  The examiner diagnosed mild left lumbar radiculopathy.  A right lower extremity radiculopathy was not listed in the diagnoses.  The examiner also ordered a EMG test.  An EMG test conducted later in July 2011 resulted in a finding of nerve neuropathy on the left, but no evidence of left lumbar radiculopathy.  The RO has denied entitlement to a separate rating based on the EMG finding.  The Veteran's representative argues that further medical clarification is necessary in light of what appears to be conflicting medical findings.  The Board notes that separate ratings have already been assigned for peripheral neuropathy of the left lower extremity and right lower extremity associated with the Veteran's service-connected diabetes mellitus.  Under these circumstances, the Board agrees with the representative that medical clarification is necessary.  The Board also observes that the provisions of 38 C.F.R. § 4.14 (2011) may need to be considered in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination by an appropriate medical doctor to determine whether or not a medical diagnosis of lumbar radiculopathy into either or both lower extremities is warranted.  It is imperative that the claims file be made available to and be reviewed in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

After examining the Veteran and after reviewing the claims file (to include the July 2011 VA examination and the July 2011 EMG test results), the examiner should respond to the following:

     a)  is a medical diagnosis of left lumbar radiculopathy warranted?  If so, does the current severity of such disability more nearly approximate mild, moderate, or severe incomplete paralysis of the affected nerve?

     b)  is a medical diagnosis of right lumbar radiculopathy warranted?  If so, does the current severity of such disability more nearly approximate mild, moderate, or severe incomplete paralysis of the affected nerve?

A detailed explanation for the examiner's responses should be set forth. 

2.  After completion of the above, the RO should review the expanded record and determine if a separate rating or ratings is/are warranted for lumbar radiculopathy.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



